JONES, J.
This prosecution against the defendant Raymond Fitzgerald was commenced in the county court of Beckham county and is a companion case to the case of Fitzgerald v. State, No. A-11748, 97 Okla. Cr. —, 256 P. 2d 477. By agreement, the case was tried to the court without a jury on the same day the other ease was tried and the appeal was lodged herein at the same time.
*8On appeal, the same two propositions are presented as were presented in the case of Fitzgerald v. State, No. A-11748, supra. Only one brief was filed for both cases. The affidavit for the search warrant was identical in wording to that we discussed in the former case, and our conclusions in that case will apply with equal force to the contentions herein made. We find no errors in the record which would authorize or justify a reversal of the conviction.
The judgment and sentence of the county court of Beckham county is accordingly affirmed.
POWELL, P. J., and BRETT, J., concur.